—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered May 25, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff failed to come forward with sufficient admissible evidence to rebut the defendants’ initial showing that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, summary judgment was properly granted to the defendants (see, Licari v Elliott, 57 NY2d 230). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.